Citation Nr: 1117194	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In her December 2009 Substantive Appeal, the appellant indicated that she desired a hearing before the Board.  She withdrew her request in writing in January 2010.  Accordingly, the Board may proceed to review the claim.  


FINDING OF FACT

There is no competent evidence that the appellant has a form or manifestation of spina bifida.


CONCLUSION OF LAW

There is no legal entitlement to VA benefits under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Nonetheless, the Board notes that in a March 2008 letter, the RO apprised the appellant of the provisions of 38 C.F.R. § 3.814, which identifies the criteria for receiving benefits under 38 U.S.C.A. § Chapter 18.  Furthermore, the appellant has been provided the opportunity to submit evidence and argument in support of her claim, and the RO has assisted her in this regard by requesting private medical records which the appellant identified.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

Discussion

The appellant seeks to establish entitlement to monetary compensation for a back disability, claimed as lumbago and spina bifida, which she contends she inherited from her father as a result of his exposure to herbicides in service.  

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  In VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel issued an opinion regarding the scope of the term "spina bifida" for purposes of title 18.  VA's General Counsel noted that the term spina bifida generally encompassed three main conditions: (1) spine bifida occulta, an opening in one or more of the bones of the spinal column which did not involve any damage to the spinal cord; (2) meningocele, a more serious form of spina bifida in which the membrane surrounding the spinal cord pushes out through an opening in the spinal column; and (3) myelomeningocele, the most severe form of spina bifida in which the nerve roots of the spinal cord, and often the spinal cord itself, protruded from the open spine.  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  

In this case, Veteran's Form DD 214 establishes that he served in the Republic of Vietnam during the Vietnam Era.  The appellant is shown to be the Veteran's biological child.  Nonetheless, the appellant's claim must be denied because there is no evidence of record establishing that she has any form or manifestation of spina bifida.  

The appellant identified treatment records from four private providers, which the RO requested and obtained.  None of these records indicates that she has or ever had spina bifida.  Rather, the records reflect that she injured her back while lifting something heavy in February 2002.  Thereafter she complained of severe back pain with radiation to her left lower extremity, and an MRI revealed a herniated disc at L5-S1.  The appellant underwent a laminectomy and diskectomy in April 2004.  Discogenic sclerosis was diagnosed in August 2004.  The disc herniation recurred and she underwent a revision of the laminectomy and lumbar fusion in August 2006, but her pain did not improve.  Thus, the evidence does not suggest that the appellant's back disorder is the result of a birth defect.

The appellant asserts that her back disorder is due to spina bifida which was not diagnosed at birth.  Nothing in the record establishes that the appellant has any specialized medical knowledge.  As a lay person, she is competent to describe her symptoms which are non-medical in nature; however, she is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The competent medical evidence of record does not suggest that the appellant has ever had spina bifida.  Without competent evidence that a birth defect is present, there is no basis for awarding benefits under 38 U.S.C. § 1805.  Accordingly, the claim is denied.  


ORDER

Benefits under 38 U.S.C. Chapter 18 for a child born with birth defects are denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


